Exhibit 10.15




















Avista Corporation
Supplemental Executive Retirement Plan
(Post‑2004 Component)
As Amended and Restated Effective
July 15, 2018












































--------------------------------------------------------------------------------





 
 
TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE 1. PURPOSE AND INTENT OF PLAN
1
 
1.1
Purpose
1
 
1.2
Intent
1
ARTICLE 2. DEFINITIONS
1
ARTICLE 3. ELIGIBILITY
6
ARTICLE 4. BENEFITS
7
 
4.1
Amount of Benefits
7
 
4.2
Reduction for Early Commencement of Benefits
8
 
4.3
Form of Benefit Payments
9
 
4.4
Time of Benefit Payments
9
 
4.5
Employee Election of Form and Time of Benefit Payments
10
 
4.6
Benefits Unfunded
10
ARTICLE 5. ADMINISTRATION
11
 
5.1
Duties of Administrator
11
 
5.2
Finality of Decisions
11
 
5.3
Benefit Forfeiture Prior to a Change in Control
11
ARTICLE 6. CLAIMS PROCEDURES
11
 
6.1
Presentation of Claim
11
 
6.2
Notification of Decision
12
 
6.3
Review of a Denied Claim
12
 
6.4
Decision on Review
13
 
6.5
Legal Action
13
ARTICLE 7. AMENDMENT AND TERMINATION
13
 
7.1
Termination
13
 
7.2
Amendment
13
ARTICLE 8. MISCELLANEOUS
14
 
8.1
Unsecured General Creditor
14
 
8.2
No Employment Rights
14
 
8.3
Assignment
14
 
8.4
Law Applicable
14
 
8.5
Terms
14



‑ i ‑



--------------------------------------------------------------------------------





AVISTA CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Post‑2004 Component)
As Amended and Restated Effective July 15, 2018


ARTICLE 1.
Purpose and Intent of Plan
1.1    Purpose.
This Avista Corporation Supplemental Executive Retirement Plan (Post‑2004
Component) is amended and restated effective July 15, 2018 and is designed to
provide supplemental retirement benefits payable out of the general assets of
any Company as provided in Section 4.1. This Plan shall be unfunded for tax
purposes and purposes of Title I of ERISA. This Plan is a component of the
Avista Corporation Supplemental Executive Retirement Plan and is comprised of
the 2005 and 2011 Components, which were previously set forth in separate plan
documents.
1.2    Intent.
The intent of the Plan is to restore the benefit which would otherwise be
payable under the Funded Pension Plan due to the limitations under Code Sections
401(a)(17) and 415 and to restore the benefit which would otherwise be lost
thereunder as a result of the Employee’s participation in the Deferred
Compensation Plan. In addition, for an Employee in the 2005 Component who has
attained a minimum age of 55 years as well as a minimum 15 years of Vesting
Service, this Plan is designed to provide an increased benefit through the
Applicable Percent identified in Section 4.1(a)(ii) thereof.


ARTICLE 2.
Definitions
For purposes of the Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:
2.1
“2005 Component” shall mean the component of the Plan that governs benefits to
Employees described in Section 2.13(a).





--------------------------------------------------------------------------------




2.2
“2011 Component” shall mean the component of the Plan that governs benefits to
Employees described in Section 2.13(b).

2.3
“Actuarial Equivalent” shall mean an actuarial equivalent value of an amount
payable in a different form or at a different date computed on the basis of the
following actuarial assumptions:

Mortality:    1983 Group Annuity Table
Interest Rate:    7%
2.4
“Administrator” shall mean the Administrator appointed to administer the Funded
Pension Plan, as appointed from time to time.

2.5
“Benefit Service” shall mean the periods of service which are counted for the
purposes of determining the amount of benefit earned as defined in Section 4.1
of the Funded Pension Plan, except as otherwise provided in an agreement between
the Company and the Employee and approved by the Compensation & Organization
Committee of the Board.

2.6
“Board” shall mean the Board of Directors of Avista Corporation.

2.7
“Change in Control” shall mean:

(a)
The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of twenty percent (20%) or
more of either (i) the then outstanding shares of common stock of Avista
Corporation (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding voting securities of Avista Corporation entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from Avista Corporation, (ii) any acquisition by Avista
Corporation, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by Avista Corporation or any corporation
controlled by Avista Corporation or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this Section 2.7; or

(b)
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;



‑ 2 ‑



--------------------------------------------------------------------------------




provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by Avista Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors, or other actual or threatened solicitation of proxies
or consents by or on behalf of a Person other than the Board; or
(c)
Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of Avista Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns Avista
Corporation or all or substantially all of Avista Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or employee benefit plan (or related
trust) of Avista Corporation or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, twenty percent (20%) or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or



‑ 3 ‑



--------------------------------------------------------------------------------




(d)
Approval by the shareholders of Avista Corporation of a complete liquidation or
dissolution of Avista Corporation.

2.8
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

2.9
“Company” shall mean Avista Corporation, a Washington corporation, any Related
Company that participates in the Plan, and any business which assumes the
obligations of a Company hereunder.

2.10
“Deferred Compensation Plan” shall mean the non‑qualified deferred compensation
plan sponsored by Avista Corporation known as the “Avista Corporation Executive
Deferral Plan”, which includes the Avista Corporation Executive Deferral Plan
(2005 Component), the Avista Corporation Executive Deferral Plan (2011
Component), the Avista Corporation Executive Deferral Plan (2016 Component) and
any predecessor or successor plans thereof.

2.11
“Eligible Dependent Children” shall mean the natural or adopted children of the
Employee or the Employee’s Eligible Surviving Spouse who are dependents of and
have been dependents of such Employee or spouse throughout the 12‑month period
preceding the Employee’s death.

2.12
“Eligible Surviving Spouse” shall mean the person to whom the Employee was
legally married on his benefit commencement date and at the time of his death
has been married for at least 12 months.

2.13
“Employee” shall mean:

(a)
2005 Component: for the 2005 Component, an employee and executive officer of the
Company who is a member in the Funded Pension Plan and who first became an
executive officer of the Company before February 4, 2011.

(b)
2011 Component: for the 2011 Component, an employee and executive officer of the
Company who is a member in the Funded Pension Plan and who first becomes an
executive officer of the Company on or after February 4, 2011.

2.14
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

2.15
“Final Average Earnings” shall for the purpose of calculating benefits under
Section 4.1(a):



‑ 4 ‑



--------------------------------------------------------------------------------




(a)
2005 Component: for the 2005 Component, have the same meaning as the definition
in the Funded Pension Plan with the exception that the calculation of the
Employee’s annual earnings shall be made without regard to the dollar limitation
under Code Section 401(a)(17) and shall include any compensation deferred by the
Employee under the Deferred Compensation Plan. The same definition described in
the preceding sentence shall be followed in calculating the benefits under
Section 4.1(a)(ii) with the exception that average earnings shall be determined
by referencing the 60 consecutive months in the last 120 months of service for
which such average is highest.

(b)
2011 Component: for the 2011 Component, have the same meaning as the definition
in the Funded Pension Plan with the exception that the calculation of the
Employee’s annual earnings shall be made without regard to the dollar limitation
under Code Section 401(a)(17) and shall include only the Employee’s base pay and
short‑term cash incentive payments paid annually to the Employee (including any
such amounts deferred by the Employee under the Deferred Compensation Plan).

2.16
“Funded Pension Plan” shall mean the “Retirement Plan for Employees of Avista
Corporation”, as outlined under the terms and provision of the plan document as
in effect at the time of the Employee’s Separation from Service.

2.17
“Minimum Survivor Annuity” shall mean an annuity for the life of the Employee’s
Eligible Surviving Spouse equal to 50% of the amount that would have been paid
to the Employee had the Employee’s benefit been paid in the form of a joint and
survivor annuity with a 50% continuance, and in an amount that is the Actuarial
Equivalent of the Employee’s benefit determined under Sections 4.1 and 4.2, as
applicable, payable in the form of a single life annuity.

2.18
“Plan” shall mean the component of the Avista Corporation Supplemental Executive
Retirement Plan set forth in this plan document titled the “Avista Corporation
Supplemental Executive Retirement Plan (Post‑2004 Component)”, as amended from
time to time and that governs benefits that accrue thereunder on and after
January 1, 2005. This Plan is a component of the Avista Corporation Supplemental
Executive Retirement Plan and is comprised of the 2005 Component and the 2011
Component. Such Components were previously set forth in separate plan documents.

2.19
“Related Company” shall mean a corporation which is a member of the same
controlled group of corporations (as defined in Code Section 414(b)) as Avista



‑ 5 ‑



--------------------------------------------------------------------------------




Corporation and a trade or business (whether or not incorporated) which is under
common control (as defined in Code Section 414(c)) with Avista Corporation.
2.20
“Separation from Service” means that an Employee has died, retired or otherwise
has incurred a termination of employment. An Employee will not incur a
Separation from Service while he is on military leave, sick leave, or other bona
fide leave of absence if the period of such leave does not exceed six months, or
if longer, so long as the individual retains a right to reemployment under an
applicable statute or contract. A leave of absence constitutes a bona fide leave
of absence only if there is a reasonable expectation that the Employee will
return to perform services. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than six months, where such impairment causes the Employee to
be unable to perform the duties of his position of employment or any
substantially similar position of employment, a 29‑month period of absence is
substituted for such six‑month period.

“Termination of employment” means that it is reasonably anticipated based on the
facts and circumstances that an Employee will perform no further services after
a certain date or that the level of bona fide services he would perform after
such date would permanently decrease to no more than 20 percent of the average
level of bona fide services performed over the immediately preceding 36‑month
period (or the full period of services if the Employee has been providing
services for less than 36 months). An Employee shall incur a Separation from
Service when the level of bona fide services performed decreases to a level
equal to 20 percent or less of the average level of services performed by him
during the immediately preceding 36‑month period.
2.21
“Vesting Service” shall mean solely for purposes of the 2005 Component, the
periods of service which are counted for purposes of vesting as defined in
Section 4.2 of the Funded Pension Plan, subject to the requirements of Code
Section 409A and except as otherwise provided in an agreement between the
Company and the Employee and approved by the Compensation & Organization
Committee of the Board.

ARTICLE 3.
Eligibility
An Employee who is entitled to receive benefits from the Funded Pension Plan
that accrue on and after January 1, 2005 shall be eligible to receive benefits
under this Plan in accordance with Section 4.1.


‑ 6 ‑



--------------------------------------------------------------------------------




ARTICLE 4.
Benefits
4.1    Amount of Benefits.
(a)
2005 Component

Except as otherwise provided in an agreement between the Company and an Employee
and approved by the Compensation & Organization Committee of the Board, the
amount of the monthly benefit payable under the Plan shall be equal to either
(i) or (ii) below, whichever is applicable, reduced by the sum of the Employee’s
monthly benefit that accrued under the Avista Corporation Supplemental Executive
Retirement Plan before January 1, 2005 and the Employee’s “normal retirement
benefit” as defined by the Funded Pension Plan.
(i)
If the Employee has not attained age 55 or does not have at least 15 years of
Vesting Service at the time of his Separation from Service, then the amount of
the monthly benefit is the monthly benefit which would be payable to or on
behalf of the Employee under the Funded Pension Plan if Article XI (which
incorporates the Code Section 415 limitations) were not applied and the Final
Average Earnings defined herein were used in place of the “final average
earnings” as defined by the Funded Pension Plan.

(ii)
If the Employee has attained age 55 and has at least 15 years of Vesting Service
at the time of his Separation from Service, then the amount of the monthly
benefit is the Applicable Percent of the Employee’s Final Average Earnings
multiplied by his or her years of Benefit Service up to a maximum of thirty (30)
years with said product divided by twelve (12). The Applicable Percent is
determined as follows:



‑ 7 ‑



--------------------------------------------------------------------------------




AGE AT RETIREMENT
 
APPLICABLE PERCENT
55-57
 
2.0%
58
 
2.1%
59
 
2.2%
60
 
2.3%
61
 
2.4%
62
 
2.5%
 
 
 
For the positions of Chief Executive Officer and Chief Operating Officer
63
 
2.6%
64
 
2.8%
65
 
3.0%

(b)    2011 Component
The amount of the monthly benefit payable under the Plan shall be equal to the
amount of monthly benefit which would be payable to or on behalf of the Employee
under the Funded Pension Plan if: (i) the benefit formula under the Funded
Pension Plan were 1.2% of the Member’s Final Average Earnings multiplied by his
years of Benefit Service; and (ii) Article XI thereof (which incorporates the
Code Section 415 limitations) were not applied. The benefit described in the
preceding sentence shall be reduced by the sum of the Employee’s monthly benefit
that accrued under the Avista Corporation Supplemental Manager Retirement Plan
and the Employee’s “normal retirement benefit” as defined by the Funded Pension
Plan.
4.2    Reduction for Early Commencement of Benefits.
If payment of benefits under the Plan commences when the Employee is eligible to
elect early retirement benefits under the Funded Pension Plan, then the benefits
under this Plan shall be: (a) for the 2005 Component, subject to the same
reduction factors applicable to the Employee’s early retirement benefit as
defined and described in the Funded Pension Plan; and (b) for the 2011
Component, reduced by five‑twelfths (5/12ths) of 1% of such benefit for each
month by which his benefit commencement date precedes his 62nd birthday.
If payment of benefits under the Plan commences when the Employee is eligible to
elect vested termination benefits under the Funded Pension Plan, then the
benefits under this Plan shall be: (y) for the 2005 Component, subject to the
same reduction factors applicable to the Employee’s vested termination benefit
as defined and described in the Funded Pension Plan; and (z) for the 2011
Component, paid in an annuity which is the Actuarial Equivalent of the


‑ 8 ‑



--------------------------------------------------------------------------------




Employee’s monthly benefit payable at his “normal retirement date,” as defined
in the Funded Pension Plan, subject to Section 4.5.
4.3    Form of Benefit Payments.
Unless otherwise elected by an Employee pursuant to Section 4.5, the benefits
payable to or on behalf of an Employee as determined in Section 4.1 shall be
paid in the form of a single life annuity if the Employee is single upon his
Separation from Service, or if the Employee is married upon his Separation from
Service, in the form of a 66‑2/3% joint and survivor annuity with his Eligible
Surviving Spouse as joint annuitant until such spouse is age 60, and a 50% joint
and survivor annuity with such spouse as joint annuitant thereafter. In the
event that the Employee’s age exceeds that of his Eligible Surviving Spouse by
more than five years, then the survivor’s benefit described in the preceding
sentence shall be reduced by 2% of the Employee’s benefit for each year by which
the Employee’s age exceeds that of his Eligible Surviving Spouse plus five
years, provided that the reduced benefit shall not be less than the Minimum
Survivor Annuity. The last payment to the Eligible Surviving Spouse shall be the
payment due on the first day of the month in which occurs the death of the last
to survive of the Employee and such spouse. Furthermore, if the Eligible
Surviving Spouse dies, or if there is no Eligible Surviving Spouse, then the
benefits which otherwise would have been paid to an Eligible Surviving Spouse
shall be divided equally among the Employee’s Eligible Dependent Children under
the age of 19. The last such payment to each Eligible Dependent Child shall be
the payment on the first day of the month in which occurs the earlier of his
19th birthday or his death.
Notwithstanding the preceding paragraph, the benefits payable to or on behalf of
an Employee as determined in Section 4.1 shall be paid in a single lump sum if
the Actuarial Equivalent of the Employee’s monthly benefit payable in a lump sum
is equal to or less than the dollar amount under Code Section 402(g)(1)(B)
($18,500 for 2018) and the payment results in the termination and liquidation of
the entirety of the Employee’s interest under the Plan, including all other
plans that are aggregated with the Plan under Code Section 409A.
The lump sum amounts described above shall be calculated based on the Employee’s
monthly benefit payable at his normal retirement or early retirement date, as
such terms are defined in the Funded Pension Plan, if applicable, and if the
Employee is married, shall include the value of joint and survivor benefits.
4.4    Time of Benefit Payments.
Unless otherwise elected by the Employee pursuant to Section 4.5, benefits due
under the Plan shall be paid as soon as reasonably practicable following the


‑ 9 ‑



--------------------------------------------------------------------------------




Employee’s Separation from Service, but in no event later than 90 days following
the Employee’s Separation from Service. Notwithstanding the preceding sentence,
payment of benefits to an Employee who is a “specified person” shall not be paid
or commence prior to a date that is six (6) months after the date of his
Separation from Service for reasons other than death. An Employee is a
“specified person” if he is a “key employee” under Code Sections
416(i)(1)(A)(i), (ii) or (iii) at any time during the 12‑month period ending on
a “specified employee identification date.” If the Employee is a key employee on
such a date, he will be treated as a key employee for the entire 12 month period
beginning on the “specified employee effective date.” For purposes of this
Section 4.4, the “specified employee identification date” is December 31 and the
“specified employee effective date” is the following April 1. The accumulated
value of deferred payments (exclusive of interest) will be paid to an Employee
who is a specified person in a single sum at the beginning of the seventh
calendar month after the date of his Separation from Service.
4.5    Employee Election of Form and Time of Benefit Payments.
An Employee may elect in the manner provided by the Administrator to delay
receipt of his Plan benefit or change the form of payment described above to a
single lump sum or a single life annuity with a 10‑year certain guarantee
(calculated using the adjustment factors for such payment form set forth in the
Funded Plan), provided that: (i) the election is submitted at least one year
prior to the date on which the first payment of benefits hereunder would have
otherwise become payable; and (ii) the election will result in a delay of the
Employee’s receipt of such benefit by at least five additional full years. In
the event that an Employee participates in this Plan and the Avista Corporation
Supplemental Manager Retirement Plan (“SMRP”) (as such plan may be amended from
time to time), then the payment election in effect under the plan in which the
Employee first participates shall govern payments under both the Plan and the
SMRP.
4.6    Benefits Unfunded.
The Employee shall have no right, title, or interest whatever in or to any
investments which the Company may make to aid it in meeting its obligations
hereunder. To the extent that any person acquires a right to receive payments
from the Company, such rights shall be no greater than the right of an unsecured
creditor.


‑ 10 ‑



--------------------------------------------------------------------------------




ARTICLE 5.
Administration
5.1    Duties of Administrator.
The Plan shall be administered by the Administrator in accordance with its terms
and purposes. The Administrator shall have the discretionary power to determine
all questions arising in connection with the administration of the Plan and the
interpretation of the Plan including, but not limited to, the amount and manner
of payment of the benefits due to or on behalf of each Employee under the Plan.
5.2    Finality of Decisions.
Subject to Article 6 below, the decisions made by and the actions taken by the
Administrator in the administration of the Plan shall be final and conclusive on
all persons. The Administrator shall not be subject to liability with respect to
the administration of the Plan.
5.3    Benefit Forfeiture Prior to a Change in Control.
Prior to a Change in Control, all benefits provided by this Plan may be
forfeited by the Employee and the Employee’s beneficiary if, in the judgment of
the Administrator prior to a Change in Control, the Employee is responsible for
acts or omission which subject the Company to public disrespect, scandal or
ridicule or if the Employee is responsible for acts of misconduct including, but
not limited to, acts of theft, embezzlement, fraud or moral turpitude. Prior to
a Change in Control, the Administrator’s determination as to the grounds for
forfeiture shall be conclusive and binding on all parties. Upon and after a
Change in Control, no benefits may be forfeited for any reason under this
Section 5.3 and this Section 5.3 shall be null and void.
ARTICLE 6.
Claims Procedures
6.1    Presentation of Claim.
Any Employee or beneficiary of a deceased Employee (such Employee or beneficiary
being referred to below as a “Claimant”) may deliver to the Administrator a
written claim for a determination with respect to the amounts distributable to
such Claimant from the Plan. If such a claim relates to the contents of a notice
received by the Claimant, the claim must be made within 60 days after such
notice was received by the Claimant. All other claims must be made within
180 days of the date on which the event that caused the claim to arise


‑ 11 ‑



--------------------------------------------------------------------------------




occurred. The claim must state with particularity the determination desired by
the Claimant.
6.2    Notification of Decision.
The Administrator shall consider a Claimant’s claim within a reasonable time,
and shall notify the Claimant in writing that:
(a)
the Claimant’s requested determination has been made, and that the claim has
been allowed in full; or

(b)
the Administrator has reached a conclusion contrary, in whole or in part, to the
Claimant’s requested determination, and such notice must set forth in a manner
calculated to be understood by the Claimant:

(i)
the specific reason(s) for the denial of the claim, or any part of it;

(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv)
an explanation of the claim review procedure set forth in Section 6.3 below.

6.3    Review of a Denied Claim.
Within 60 days after receiving a notice from the Administrator that a claim has
been denied, in whole or in part, a Claimant (or the Claimant’s duly authorized
representative) may file with the Administrator a written request for a review
of the denial of the claim. Thereafter, but not later than 30 days after the
review procedure began, the Claimant (or the Claimant’s duly authorized
representative) may:
(a)
review pertinent documents;

(b)
submit written comments or other documents; and/or

(c)
request a hearing, which the Administrator, in its sole discretion, may grant.



‑ 12 ‑



--------------------------------------------------------------------------------




6.4    Decision on Review.
The Administrator shall render its decision on review promptly, and not later
than 60 days after the filing of a written request for review of the denial,
unless a hearing is held or other special circumstances require additional time,
in which case the Administrator’s decision must be rendered within 120 days
after such date. Such decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:
(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based; and

(c)
such other matters as the Administrator deems relevant.

6.5    Legal Action.
A Claimant’s compliance with the foregoing provisions of this Article 6 is a
mandatory prerequisite to a Claimant’s right to commence any legal action with
respect to any claim for benefits under this Plan.
ARTICLE 7.
Amendment and Termination
7.1    Termination.
Avista Corporation reserves the right to terminate the Plan at any time by
action of the Board. The termination of the Plan shall not adversely affect any
Employee or his or her beneficiary who has commenced receiving the payment of
any benefits under the Plan as of the date of termination; provided, however,
that the Company shall have the right to accelerate payments by paying the
Actuarial Equivalent value of such payments in accordance with Code
Section 409A. For all other Employees, upon the termination of the Plan, the
Actuarial Equivalent of an Employee’s benefit shall be paid out in a single lump
sum.
7.2    Amendment.
Avista Corporation may, at any time, amend or modify the Plan in whole or in
part by the action of the Board; provided, however, that no amendment or
modification shall be effective to decrease or restrict an Employee’s then
accrued benefit, determined on an Actuarial Equivalent basis.


‑ 13 ‑



--------------------------------------------------------------------------------




ARTICLE 8.
Miscellaneous
8.1    Unsecured General Creditor.
Employees and their beneficiaries shall have no legal or equitable rights,
interests or claims in any property or assets of the Company. Any and all of the
Company’s assets shall be, and remain, the general, unpledged assets of the
Company. The Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise to pay money in the future.
8.2    No Employment Rights.
Nothing contained in the Plan shall be construed as a contract of employment
between the Company and an Employee, or as a right of any Employee to be
continued in the employment of the Company, or as a limitation of the right of
the Company to discharge any of its employees, with or without cause.
8.3    Assignment.
No amount payable at any time hereunder shall be subject in any manner to
alienation by anticipation, sale, transfer, assignment, bankruptcy, pledge,
attachment, charge, or encumbrance of any kind nor in any manner be subject to
the debts or liabilities of any person, and any attempt to so alienate or
subject any such amount, whether then or thereafter payable, shall be void. If
any person shall attempt to, or shall, alienate, sell, transfer, assign, pledge,
attach, charge, or otherwise encumber any amount payable hereunder, or any part
thereof, or if by reason of his bankruptcy or other event happening at any such
time, such amount would be made subject to his debts or liabilities or would
otherwise not be enjoyed by him, then the Board, if it so elects, may direct
that such amount be withheld and that the amount or any part thereof be paid or
applied to or for the benefit of such person, or his spouse, in such manner and
proportion as said Board may deem proper.
8.4    Law Applicable.
This Plan shall be governed by the laws of the State of Washington to the extent
such laws are not preempted by ERISA.
8.5    Terms.
Whenever any words are used herein in the masculine, they shall be construed as
though they were in the feminine in all cases where they would so apply; and
whenever any words are used herein in the singular or in the plural, they shall
be


‑ 14 ‑



--------------------------------------------------------------------------------




construed as though they were used in the plural or the singular, as the case
may be, in all cases where they would so apply.
As amended and restated effective as of July 15, 2018.
AVISTA CORPORATION
By:
 
Title:
 
Date:
 



‑ 15 ‑

